DETAILED ACTION
In application filed on 02/05/2020, Claims 1-18 are pending. Claims 1-18 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with   Stephen Hsu on 07/20/2022.
The application has been amended as follows:

1. (Currently amended): An optical nano-biosensing system, comprising:
a nano-plasmonic sensing device, comprising:
a light-source control circuit;
a sample receiver connected to the light-source control circuit, the sample receiver receiving a sample, and the light-source control circuit generating an incident light from a light source to be projected to the sample receiver;
a light detector detecting an emergent light from the sample receiver to generate a detection signal; and
a signal-amplifying circuit connected to the light detector configured to convert a specific modulation frequency range of the detection signal to generate an amplified signal;

a high-resolution analog-to-digital converter connected to the signal-amplifying circuit configured to digitize the amplified signal to generate a digital signal;

a signal acquisition and processing device connected to the high-resolution analog-to-digital converter and comprising a signal calculator, and the signal calculator configured to operate the digital signal to generate calculated information; and

an intelligent electronic device connected to the signal acquisition and processing device and receiving the calculated information, the intelligent electronic device configured to convert  
Reasons for Allowance
Claims 1-18 are allowed. 

The following is an examiner's statement of reasons for allowance:

The closest prior art, Chau et al. (US20100123900A1) teaches an optical nano-biosensing system, comprising:
a nano-plasmonic sensing device (Para 0002, referred to as surface plasmon resonance sensing system), comprising:
a light-source control circuit (Para 0032, Fig. 2A, ref. 60, referred to as function signal generator);
a sample receiver (Para 0030, Fig. 1, ref. 10, referred to as waveguide component) connected to (See Fig. 2A for structural connection) the light-source control circuit (Para 0032, Fig. 2A, ref. 60, referred to as function signal generator), the sample receiver receiving a sample (Para 0030, ‘a desired testing sample 50 is passed through the waveguide component 10’), and the light-source control circuit (Para 0032, Fig. 2A, ref. 60, referred to as function signal generator) generating an incident light (Para 0032, referred to  as at  least one incident light 31) from a light source (Para 0031, Figs. 1-3, ref. 30,  referred to as light source) to be projected (See Fig. 1 for arrow depicting the projection of incident light 31) to the sample receiver (Para 0030, Fig. 1, ref. 10, referred to as waveguide component);
a light detector (Para 0032, Fig.1 ref. 40, referred to as one photon detector) detecting an emergent light from the sample receiver (Para 0032, or detecting at least one emergent light 39 emitted after having an action with the noble metal nanoparticle layer 20…; See Fig. 1) to generate a detection signal (Para 0030, …give rise to a change of the signal of the emergent light 39); and
a signal-amplifying circuit (Para 0031, Fig. 1 ref. 70, referred to as lock-in amplifier) connected to the light detector (See Fig. 1 for arrangement) and configured to convert a specific modulation frequency range of the detection signal to generate an amplified signal (Para 0031,…for reducing system noises; Para 0033, …after a lock-in amplifier has processed and amplified the signal );

However, Chau et al. (US20100123900A1) neither teaches nor fairly suggests teaches an optical nano-biosensing system, comprising:

a high-resolution analog-to-digital converter connected to the signal-amplifying circuit configured to digitize the amplified signal to generate a digital signal; and
a signal acquisition and processing device connected to the high-resolution analog-to-digital converter and comprising a signal calculator, and the signal calculator configured to operate the digital signal to generate calculated information; and
an intelligent electronic device connected to the signal acquisition and processing device and receiving the calculated information, the intelligent electronic device configured to convert   the calculated information to generate sensing output information, and the sensing output information presented on the intelligent electronic device in words, patterns, or a combination thereof (as claimed in Claim 1 and Claim 13).                 


Therefore Claims 1-18 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claims 1 and 13. 
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/Primary Examiner, Art Unit 1797